        Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CYNTHIA Z. BRIGHTON, AS EXECUTOR
AND ON BEHALF OF THE ESTATE OF
PETER M. ZIEGLER,

                    Plaintiff,

   v.

LAH CUBED, LLC
Registered Agent:
Scott R. Condray                                       CASE NO. __________________________
812 Washington Street
Concordia, Kansas 66901,

and

LARRY A. HALL, an individual,
9741 Sunset Hill Circle
Lone Tree, Colorado 80124

                    Defendants.
______________________________________________________________________________

                                 COMPLAINT FOR DAMAGES

        Plaintiff Cynthia Z. Brighton, as Executor and on behalf of the Estate of Peter M. Ziegler,

brings this action against Defendants LAH Cubed, LLC and Larry A. Hall (collectively,

“Defendants”), as follows:

                                 PARTIES AND JURISDICTION

        1.      Plaintiff Cynthia Z. Brighton (“Brighton”) brings this action on behalf of and as

the Executor of the Estate of Peter M. Ziegler (the “Estate”). Decedent Peter M. Ziegler (“Peter

Ziegler” or “Ziegler”), at all times relevant to this lawsuit, was a Connecticut citizen and resident

who died on September 5, 2017. The Estate is currently involved in probate proceedings in the

Darien-New Canaan Probate Court in the State of Connecticut, Probate Case No. PD5217-

00265. The Darien-New Canaan Probate Court appointed Brighton to serve as Executor of the

                                                 1
       Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 2 of 13




Estate on or about October 16, 2017. Brighton is and was, at all times relevant to this lawsuit, a

citizen and resident of the State of Connecticut.

        2.      Defendant LAH Cubed, LLC (“LAH Cubed”) is and was, at all times relevant to

this lawsuit, a Kansas limited liability company.        At all times relevant to this lawsuit, its

members have included Defendant Larry A. Hall, a.k.a. Laurence Allen Hall, Jr., (“Hall”) and

Lori A. Hall, who are and were, at all times relevant to this lawsuit, domiciled in the State of

Colorado. LAH Cubed may be served through its registered agent, Scott R. Condray, 812

Washington Street, Concordia, Kansas 66901.

        3.      Defendant Hall is an individual who is and was, at all times relevant to this

lawsuit, domiciled in the State of Colorado, and may be served at his permanent residence at

9741 Sunset Hill Circle, Lone Tree, Colorado 80124. At all times relevant to this lawsuit,

Defendant Hall was the Managing Member of LAH Cubed.

        4.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1), because this action is between citizens of different states and the matter in

controversy exceeds the sum or value of seventy-five thousand dollars ($75,000.00), exclusive of

interest, attorneys’ fees, and costs.

        5.      This Court has proper venue and jurisdiction over the persons and subject matter

of this lawsuit pursuant to 28 U.S.C. § 1391(b)(2) and (c) because a substantial part of the events

or omissions giving rise to the claims asserted in this Complaint occurred in Kansas, and the

property that is the subject of the claims asserted herein is situated in Kansas.

                             FACTS COMMON TO ALL COUNTS

        6.      Peter Ziegler and Defendant LAH Cubed entered into a written Balloon

Promissory Note dated February 1, 2013 (the “Promissory Note”). The Promissory Note was



                                                    2
       Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 3 of 13




signed on or about January 30, 2013 by both Ziegler and Defendant Hall, as Managing Member

of LAH Cubed. Pursuant to the terms of the Promissory Note, Ziegler loaned LAH Cubed $3

million. A true and correct copy of the Promissory Note is attached hereto as Exhibit A and

incorporated herein by reference in its entirety.

       7.      At the time the Promissory Note was made, Ziegler had recently purchased

condominium units in a development project by LAH Cubed of certain “survival condos” in a

decommissioned underground Atlas “F” missile silo located in Cloud County, Kansas (the

“Survival Condos”). The Survival Condos, developed by LAH Cubed under the direction of its

Managing Member Hall, were advertised as luxury condominium units that would be “event

ready” in the case of a national emergency, nuclear or chemical warfare event, or other natural or

war-time disaster, and contain all of the necessities to survive in a luxury resort setting for as

long as five years “off the grid.”

       8.      Ziegler loaned the $3 million to Defendant LAH Cubed pursuant to the

Promissory Note to be used for continued development of the Survival Condos.

       9.      The Promissory Note provides that in return for the loan of $3 million, Defendant

LAH Cubed, designated as the “Borrower” in the Promissory Note, would repay to Ziegler,

designated as the “Lender” and “Note Holder” in the Promissory Note, the principal amount of

$3 million, plus interest, as well as pay an “impact fee” to Ziegler. (Exh. A, ¶ 1).

       10.     The Promissory Note allowed for interest on unpaid principal at a yearly rate of

ten percent (10%), both before and after any default. (Exh. A, ¶ 2(A)).

       11.     Defendant LAH Cubed also agreed in the Promissory Note to pay to Ziegler a

fixed “impact fee” of $1 million (in addition to repayment of the $3 million principal amount and

payment of interest on the unpaid principal amount), as “the Lender’s estimate of additional



                                                    3
         Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 4 of 13




taxes he would pay due to the liquidation of assets required to raise the principal amount of cash

identified as the principal…” (Exh. A, ¶ 2(B)).

         12.   Monthly or interval payments were not required under the Promissory Note.

Instead, full payment of all amounts due under the Promissory Note, including but not limited to

the $3 million principal amount, any accrued interest and the $1 million “impact fee,” was due to

be paid by the maturity date of January 31, 2014, as provided in the Promissory Note. (Exh. A, ¶

3(A)).

         13.   The Promissory Note further states that “[i]f Borrower does not pay the full

amount of this [Promissory] Note on or before the date it is due, Borrower will be in default.”

(Exh. A, ¶ 6(A)).

         14.   The Promissory Note provides that if Defendant LAH Cubed defaults, Ziegler

“may send Borrower a written notice” demanding payment by a date certain of all sums that are

due under the Promissory Note so long as the notice provides at least thirty (30) days for

payment. (Exh. A, ¶ 6(b)).

         15.   The Promissory Note explicitly provides that “[e]ven if, at a time when Borrower

is in default, the Note Holder does not require Borrower to pay immediately in full as described

above, the Note Holder will still have the right to do so if Borrower is in default at a later time.”

(Exh. A, ¶ 6(C)).

         16.   The Promissory Note allows Ziegler to recover all costs and expenses, including

reasonable attorneys’ fees, incurred in enforcing the Promissory Note. (Exh. A, ¶ 6(D)).

         17.   In the Promissory Note, Defendant LAH Cubed waived its rights of presentment

and notice of dishonor. (Exh. A, ¶ 9).




                                                  4
       Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 5 of 13




       18.     Defendant Hall signed the Promissory Note as the Managing Member of LAH

Cubed on or about January 30, 2013. (Exh. A, p. 3).

       19.     On or about February 1, 2013, in accordance with the terms of the Promissory

Note, Ziegler made two wire transfers in the total amount of $3 million to Defendant LAH

Cubed’s bank account at SunTrust Bank.

       20.     Defendant LAH Cubed did not pay the principal, interest, or the impact fee

required under the terms of the Promissory Note by the Promissory Note’s maturity date of

January 31, 2014, and therefore was in default as of February 1, 2014. Defendant LAH Cubed

has never made any payments to Ziegler or to the Estate in satisfaction or partial satisfaction of

the Promissory Note.

       21.     On September 13, 2018, a written notice of default was sent to Defendants LAH

Cubed and Hall, as well as their attorneys, demanding immediate repayment of the Promissory

Note in full, including the $3 million principal amount, plus accrued interest, and payment of the

“impact fee” (“Notice of Default”). The Notice of Default was delivered to both Defendant Hall,

through his attorney, and to Defendant LAH Cubed, through its registered agent, via Federal

Express on or about September 14, 2018. The Notice of Default allowed thirty days for payment

in full of all sums due at that time under the terms of the Promissory Note.

       22.     No payment of any of the sums owed pursuant to the terms of the Promissory

Note has ever been made by either Defendant to Ziegler or the Estate, and Defendant LAH

Cubed currently remains in default under the terms of the Promissory Note.

         23.   After receiving the Notice of Default on or about September 14, 2018, Defendants

LAH Cubed and Hall began making a series of transfers of LAH Cubed’s Kansas assets.




                                                 5
       Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 6 of 13




         24.   Specifically, on or about October 1, 2018, Defendant Hall, through his trust, on

behalf of and as Managing Member of Defendant LAH Cubed, deeded and transferred, pursuant

to a Business Warranty Deed, all of its interests in a different decommissioned underground

Atlas “F” military missile silo condominium development located in Tescott, Kansas to a newly-

created entity, Raven Ten Development, LLC, a Kansas limited liability company formed on

September 27, 2018, whose Managing Member is Defendant Hall, who also is, and has been at

all times relevant to this lawsuit, the Managing Member of Defendant LAH Cubed. This

Business Warranty Deed is duly recorded in the public records of the Register of Deeds for

Ottawa County, Kansas.

         25.   In addition, on or about November 7, 2018, Defendant Hall, through his trust, on

behalf of and as Managing Member of Defendant LAH Cubed, executed a mortgage in favor of

Defendant Hall and his wife, Lori Hall, with respect to and against Unit 7N in the Survival

Condos, which is owned by Defendant LAH Cubed. This mortgage purportedly was executed in

favor of Defendant Hall and Lori Hall to partially secure “Promissory Notes and other amounts

owed” to them in the amount of $1.3 million. This mortgage is duly recorded in the public

records of the Register of Deeds for Cloud County, Kansas.

                                            CLAIMS

                               COUNT I
          BREACH OF CONTRACT REGARDING THE PROMISSORY NOTE
               (AGAINST DEFENDANTS HALL AND LAH CUBED)

       26.     Plaintiff realleges and incorporates the allegations contained in Paragraphs 1 - 25,

as though fully set forth herein.




                                                6
       Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 7 of 13




       27.     On or about February 1, 2013, Defendant Hall, as Managing Member of

Defendant LAH Cubed, executed a Promissory Note in favor of Peter Ziegler in the amount of

$3 million, in consideration for a loan made by Ziegler to Defendant LAH Cubed.

       28.     The Promissory Note provided that in return for the loan of $3 million, Defendant

LAH Cubed would pay the principal amount of $3 million, plus interest, and an “impact fee” of

$1 million to Ziegler.

       29.     Ziegler transferred $3 million into Defendant LAH Cubed’s bank account on or

about February 1, 2013.

       30.     The Promissory Note matured on January 31, 2014.

       31.     Neither Defendant LAH Cubed nor Defendant Hall have ever paid any of the

sums due under the terms of the Promissory Note, including any of the principal, interest, or the

“impact fee,” and therefore Defendant LAH Cubed is, and has been since February 1, 2014, in

default and in breach of the Promissory Note.

       32.     On September 13, 2018, Plaintiff sent to Defendants Hall and LAH Cubed, and

their attorneys, the Notice of Default, notifying them that LAH Cubed was in default on the

Promissory Note and providing an opportunity to cure the default by making full payment of all

sums due at that time under the Promissory Note, including the full amount of the $3 million

principal, all accrued interest, and payment of the full amount of the $1 million “impact fee,”

within thirty (30) days, as required by the Promissory Note.

       33.     Neither Defendant LAH Cubed nor Defendant Hall, nor anyone acting on either’s

behalf, has made any payment to Ziegler or the Estate at any time concerning the Promissory

Note, including in response to the Notice of Default. Defendant LAH Cubed refuses to pay any

of the sums due under the Promissory Note.



                                                7
       Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 8 of 13




       34.     Defendant LAH Cubed’s failure to timely pay the sums due under the terms of the

Promissory Note constitutes a breach of the Promissory Note’s terms.

       35.     Ziegler, or the Estate, has been damaged by Defendant LAH Cubed’s breach of

the Promissory Note due to its failure to pay the sums due to Ziegler, or the Estate, under the

Promissory Note, including the $3 million principal amount, all accrued interest, and the $1

million “impact fee.”

       36.     In addition, the Estate has been forced to hire counsel and incur attorneys’ fees,

costs and expenses in connection with enforcing the Promissory Note, and all such costs,

expenses and reasonable attorneys’ fees are recoverable pursuant to the terms of the Promissory

Note, as alleged herein.

       37.     Further, Plaintiff respectfully requests that this Court pierce the corporate veil and

hold Defendant Hall individually liable for the acts of Defendant LAH Cubed regarding breach

of the Promissory Note, as more fully set forth in Count III of this Complaint.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of it

and against Defendants LAH Cubed and/or Hall for the full value of the sums owed to Ziegler

and/or the Estate pursuant to the terms of the Promissory Note, including but not limited to the

$3 million principal amount, plus pre-judgment and post-judgment interest at the rate of ten

percent (10%) interest as provided in the Promissory Note or as otherwise provided by applicable

law, and the full amount of the $1 million “impact” fee, as well as an award of their costs,

expenses, and reasonable attorneys’ fees incurred in enforcing the Promissory Note, and for such

other relief as this Court deems just and proper.




                                                    8
       Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 9 of 13




                               COUNT II
          PROMISSORY ESTOPPEL REGARDING THE PROMISSORY NOTE
               (AGAINST DEFENDANTS HALL AND LAH CUBED)

       38.     Plaintiff realleges and incorporates the allegations contained in Paragraphs 1 - 37,

as though fully set forth herein.

       39.     On or about February 1, 2013, Defendant Hall, as Managing Member of

Defendant LAH Cubed, made a clear and unambiguous promise to repay Peter Ziegler the

amount of $3 million, plus interest and a $1 million “impact fee,” in exchange for a loan given

by Ziegler to Defendant LAH Cubed.

       40.     Defendants promised to repay the $3 million loan, with interest at ten percent

(10%), plus the $1 million “impact fee,” by no later than January 31, 2014.

       41.     Defendants also promised to repay all costs and expenses, including reasonable

attorneys’ fees, incurred to enforce the promise as a result of Defendants’ failure to repay all of

the sums due by January 31, 2014.

       42.     Defendant Hall made these promises in writing, as the Managing Member of

LAH Cubed, on or about January 30, 2013.

       43.     In reasonable reliance on that promise, on or about February 1, 2013, Ziegler

made two wire transfers in the total amount of $3 million to Defendant LAH Cubed’s bank

account at SunTrust Bank.

       44.     Neither Defendant paid any of the promised sums by the agreed-upon January 31,

2014 date, including none of the $3 million principal amount, interest, or the “impact fee.”

       45.     On or about September 13, 2018, Plaintiff made a written demand to Defendants

for payment of all of the promised sums, and provided an opportunity for Defendants to make

full payment of all promised sums due, including the full amount of the $3 million principal, all



                                                9
        Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 10 of 13




accrued interest, and payment of the full amount of the $1 million “impact fee,” before filing this

lawsuit.

         46.    Defendants have made no payments to Ziegler or the Estate at any time before or

after receiving this written demand for payment of the promised sums, and continue to refuse to

pay any of the promised sums that are due.

         47.    Defendants’ failure to timely pay all of the promised sums that are due constitutes

a breach of promise, and a court’s refusal to enforce this promise would countenance a

substantial injustice to Plaintiff given that Ziegler loaned this large sum of money to Defendants

only because of and in reliance on their promise to repay it along with interest and the “impact

fee.”

         48.    Ziegler, or the Estate, has been damaged in the amount of $3 million, plus the $1

million “impact” fee, plus ten percent (10%) interest (pre-judgment and post-judgment), as a

result of Ziegler’s, or the Estate’s, reliance on Defendants’ promise to pay the promised sums.

         49.    In addition, the Estate has been forced to hire counsel and incur attorneys’ fees,

costs and expenses in connection with enforcing Defendants’ promise to repay the $3 million

loan, plus accrued interest, and the $1 million “impact fee,” and all such costs, expenses and

attorneys’ fees are recoverable pursuant to the promises made by Defendant Hall, as Managing

Member of Defendant LAH Cubed, as alleged herein.

         50.    Further, Plaintiff respectfully requests that this Court pierce the corporate veil and

hold Defendant Hall individually liable for the acts of Defendant LAH Cubed in breaching the

promises described in this Count II of the Complaint, as more fully set forth in Count III below.

         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of it

and against Defendants LAH Cubed and/or Hall for the full value of the sums owed to Ziegler



                                                 10
      Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 11 of 13




and/or the Estate, including but not limited to the $3 million principal amount, plus pre-judgment

and post-judgment interest at the rate of ten percent (10%) interest or as otherwise provided by

applicable law, and the full amount of the $1 million “impact” fee, as well as an award of their

costs, expenses, and reasonable attorneys’ fees incurred in enforcing Defendants’ promises

described in this Count II of the Complaint, and for such other relief as this Court deems just and

proper.

                                     COUNT III
                           PIERCING THE CORPORATE VEIL
                  REGARDING THE CLAIMS ALLEGED IN COUNTS I AND II
                     (AGAINST DEFENDANTS LAH CUBED AND HALL)

          51.      Plaintiff realleges and incorporates the allegations contained in Paragraphs 1 - 50,

as though fully set forth herein.

          52.      Defendant Hall, as the Managing Member of Defendant LAH Cubed, was no

more than an alter ego of Defendant LAH Cubed, as he used LAH Cubed merely as an

instrumentality to conduct his own individual business.

          53.      Defendant LAH Cubed and its corporate structure can and should be disregarded

because it has been used to cloak or cover fraud or illegality or to work injustice by Defendant

Hall against Plaintiff.

          54.      This Court should hold Defendant Hall responsible for his acts which were

knowingly and intentionally done in the name of Defendant LAH Cubed because:

                a. After Plaintiff demanded in the September 13, 2018 Notice of Default that

                   Defendants pay all sums due under the Promissory Note, or as promised by

                   Defendants as alleged in Count II, Defendant LAH Cubed, through its

                   Managing Member Defendant Hall, began making a series of transfers of its

                   assets beginning in late September 2018, as alleged above.


                                                    11
      Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 12 of 13




             b. On or about October 1, 2018, Defendant LAH Cubed deeded and transferred

                all of its interests and ownership in another decommissioned, underground

                Atlas “F” military missile silo condominium development located in Tescott,

                Kansas to a newly-created Kansas limited liability company, Raven Ten

                Development, LLC, whose Managing Member is Defendant Hall, and who

                also is, and has been at all times relevant to this lawsuit, the Managing

                Member of Defendant LAH Cubed, as alleged above.

             c. On or about November 7, 2018, Defendant LAH Cubed executed a mortgage

                recorded and secured against its Survival Condo Unit 7N to and in favor of

                Defendant Hall and Lori Hall purportedly to partially secure “Promissory

                Notes and other amounts owed” to them in the amount of $1.3 million, as

                alleged above.

       55.      The Court should consider this undercapitalization of Defendant LAH Cubed, its

efforts to transfer its assets to protect it from debts, liabilities, and future judgments owed to

Plaintiff in relation to the instant lawsuit and other disputes, as directed by its Managing Member

Defendant Hall, and its fraud and deceit alleged herein, and should pierce the corporate veil and

permit liability to be established and imposed against Defendant Hall and his personal assets

with respect to any judgments entered against Defendant LAH Cubed in this lawsuit.

       WHEREFORE, Plaintiff respectfully requests that this Court pierce the corporate veil and

hold Defendant Hall individually liable for the wrongful, improper or unauthorized acts of

Defendant LAH Cubed, which Defendant Hall directed and controlled as the Managing Member

of Defendant LAH Cubed, as alleged in this Complaint, and for any other relief this Court deems

just and proper.



                                                12
      Case 2:19-cv-02051-JWL-JPO Document 1 Filed 01/30/19 Page 13 of 13




                                  DEMAND FOR JURY TRIAL

       Plaintiff requests a trial by jury for all claims so triable.


                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates the United States District Court for the District of Kanas sitting in

Kansas City, Kansas as the place for trial of this matter.

                                                        Respectfully submitted,

                                                        SEIGFREID BINGHAM, P.C.

                                                        /s/ Brenda G. Hamilton
                                                        Brenda G. Hamilton, Esq.     KS#27060
                                                        Shannon D. Johnson, Esq.     KS#23496
                                                        2323 Grand Blvd., Suite 1000
                                                        Kansas City, MO 64108
                                                        Tel: (816) 421-4460
                                                        Fax: (816) 474-3447
                                                        bhamilton@sb-kc.com
                                                        sjohnson@sb-kc.com

                                                        COUNSEL FOR PLAINTIFF




                                                  13
